DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President 484.359.3138 FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (DNBF – NasdaqCM) DNB Financial Corporation Announces Fourth Quarter and Full Year 2008 Earnings (February 13, 2009 – Downingtown, PA) DNB Financial Corporation (“DNB”), parent of DNB First, National Association, reported net income for the twelve-month period ended December 31, 2008 of $809,000 compared to $1.8 million for the same period in 2007.Diluted earnings per share for the twelve-month period ended December 31, 2008 was $0.31 compared to $0.69 for the same period in 2007. The $993,000 decrease during the most recent twelve-month period was attributable to a $2.0 million increase in the provision for credit losses and a $143,000 increase in non-interest expenses. Net interest income increased year over year by $394,000 and non-interest income increased year over year by For the fourth quarter 2008 DNB reported a net loss of $230,000 or $.09 per diluted share, compared with net income of $415,000 in the fourth quarter of 2007, or $.16 per diluted share. The decrease in earnings was primarily due to an $717,000 increase in the provision for credit losses, coupled with an $153,000 decline in non-interest income and a $196,000 increase in non-interest expense.
